Citation Nr: 1741999	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965, with additional service in Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In the October 2014 rating decision, the RO denied the Veteran service connection for bilateral hearing loss.  The Veteran submitted a notice of disagreement in November 2014.  In response to a February 2017 statement of the case, the Veteran perfected his appeal in April 2017.

The issue of tinnitus has been raised by the record in the April 2017 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks serivce connection for bilateral hearing loss.  

In support of his claim, he submitted the only post-service audiogram conducted in February 2014.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
50
50
LEFT
40
40
50
45
55

The Veteran's speech recognition score was 92 percent for the right ear and 96 percent for the left ear.  The audiogram, however, does not identify the person who conducted the testing, nor does it identify the exact testing utilized.  Therefore, the Board is unable to ascertain whether he meets the current diagnosis of bilateral hearing loss as defined under 38 C.F.R. § 3.385.

Moreover, the Veteran asserts that he has experienced hearing difficulty since his military service.  His spouse also notes that she observed him having difficulty hearing upon his return from service. 

The Veteran has not yet undergone a VA audiology examination for compensation purposes.  In light of the medical suggesting that he has a current hearing loss disability, and the lay reports of continuing symptoms since service, a VA audiology examination should be afforded to the Veteran.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding VA evidence with the claims file, schedule the Veteran for a VA audiology examination to determine the likely etiology of any currently diagnosed bilateral hearing loss.  All necessary tests should be performed and all findings should be reported in detail.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing the claims file, the examiner is asked to:

(a)  Indicate whether the Veteran is currently diagnosed with a bilateral hearing loss disability,and if so, indicate its date of onset.  See February 2014 private audiogram.

(b)  Elicit from the Veteran any information regarding claimed exposure to loud noise during service, and based on such, determine whether exposure to acoustic trauma during service is conceded.

(c)  Provide an opinion as to whether any currently diagnosed hearing loss had its onset during active service or is otherwise related to it.  In doing so, please address and consider the lay reports of continuing symptoms since service.  .

**Note:  The lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion). 

 The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




